Citation Nr: 1738975	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to March 11, 2014, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing in May 2017 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  

All issues other than entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is etiologically related to his active service.

2.  The Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claims for bilateral hearing loss and tinnitus, any error committed with respect to those claims is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends originated in service.  Since the resolution of these claims involves the application of identical law to similar facts, in the interest of judicial economy these issues will be addressed together.  

The medical evidence confirms the Veteran currently has a bilateral hearing loss disability and tinnitus.  The central issue that must be resolved at this time is whether the Veteran's current disabilities originated during service or are otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty, and there was no evidence of tinnitus at that time.  His STRs also show a slight puretone threshold shift from entrance through separation.  Additionally, the Veteran's official military personnel file and DD-214 show he was assigned to a military advisory command in South Vietnam, and was awarded the Air Medal.  The Veteran has reported numerous exposures to acoustic trauma during that time, which are consistent with the circumstances and conditions of his service.  

On VA examination in September 2007, the Veteran's puretone threshold testing revealed evidence of a current bilateral sensorineural hearing loss disability in accordance with 38 C.F.R. § 3.385.  In addition, the examiner diagnosed the Veteran with tinnitus.  However, the examiner concluded the Veteran's current hearing loss and tinnitus were less likely as not caused by or the result of his military service.  In this respect the examiner indicated the Veteran's audiogram at separation from service showed no hearing loss disability, and the Veteran was a clerk typist.  However, the examiner wholly failed to acknowledge or discuss the Veteran's lay reports in her medical opinion.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Notwithstanding the medical opinions provided by the September 2007 VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, which is consistent with his military service in Vietnam.  Further, the Veteran has also consistently stated that he initially noticed his diminished hearing and ringing in his ears during his time in the Army, and that his hearing loss and ringing has continuously persisted since that time.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

In this case, the Veteran has reported that he experienced diminished hearing and ringing of the ears in service, which has persisted ever since.  The Board finds the Veteran competent to report his hearing limitations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing decreased hearing and ringing of the ears to be at least as probative as the above-noted VA examiner's findings.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disabilities and his exposure to acoustic trauma in service.  The Veteran has competently and credibly reported that he experienced hearing loss and tinnitus during and since service due to the in-service acoustic trauma.  Accordingly, a nexus to service is established.  To the extent the September 2007 VA examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were related to his military service, the Board finds this opinion to be of limited probative value as the opinion failed to address the Veteran's lay statements regarding the onset of his hearing loss and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed disabilities and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his bilateral hearing loss and tinnitus disabilities.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining appellate issues are decided.  Initially, the Board observes that the Veteran has initiated a claim for service connection for hypertension.  The Veteran originally asserted his hypertension may be the result of his conceded Agent Orange exposure.  Here, it must be noted that the claimed disability is not subject to presumptive service connection on the basis of Agent Orange exposure.  However, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Subsequently, the Veteran advanced a theory of secondary causation resulting from his service-connected diabetes mellitus.  To date, the RO has not obtained a VA examination and medical opinion to address these alternative theories of entitlement.  

A review of his outpatient treatment records from the Houston VAMC show the Veteran has been diagnosed with hypertension.   Further, the RO has previously conceded the Veteran's exposure to Agent Orange as a result of his service in the Republic of Vietnam.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination and obtain a medical opinion addressing the etiology of the Veteran's hypertension has been established in this case.

During his recent May 2017 Board hearing, the Veteran asserted a worsening of his service-connected psychiatric disability.  The Board observes the Veteran was most recently afforded a VA examination to determine the current degree of severity of his psychiatric disability in August 2015.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  For these reasons, the Board finds a new VA psychiatric examination is necessary. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    




Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's hypertension at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded Agent Orange exposure; 

b) was caused by his service-connected diabetes mellitus; or

c) was permanently worsened by his service-connected diabetes mellitus.  

The examiner must provide a complete rationale for all proffered opinions.  In this respect, the examiner must discuss and consider the Veteran's competent lay statements.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so. 

3.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.




The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


